The Oklahoma Cotton Growers' Association, a corporation, commenced this action against J. T. Carmichael, a member of said association, for damages for breach of the association agreement, and for an injunction against a further breach of the association agreement, and for specific performance of such agreement. Judgment was for the plaintiff, from which the defendant has appealed.
The association agreement, upon which the action was based, was entered into on December 15, 1920. The contract in question is identical with that involved in the case of the Oklahoma Cotton Growers Association, a Corporation, Plaintiff in Error, v. J. E. Salyer, Defendant in Error, No. 15873, in which the opinion by this court was filed on November 17, 1925,114 Okla. 77, 243 P. 232. This case presents the same questions that were presented and determined in the Salyer Case, supra, and, on the authority of that case, the judgment of the trial court in the instant case is reversed, and the cause remanded with directions to dismiss plaintiff's action.
By the Court: It is so ordered.